United States District Court
Northern District of California

wo fe NHR UH Fe YY YP

NY NM eh OUND OULD OUND CUDNNOUDN UN US FS SS Oe SE PSO Sl el lr

 

 

Case 5:19-mj-71368-VKD Document1 Filed 08/26/19 Page 1of1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
UNITED STATES OF AMERICA, Case No.
Plaintiff,
¥ APPLICATION FOR SEARCH
SEALED WARRANT, WARRANT
Defendant.

 

On August 16, 2019, the Court issued an order under seal explaining the Court’s decision
regarding an application for a search warrant directed, in part, to the compulsory application of
biometric features to electronic devices. The Court is informed that the U.S. Attorney’s Office
does not object to the public filing of that order. Accordingly, the Court directs the Clerk of Court
to issue a case number and docket the order as a matter of public record. The brief of the United
States (previously filed publicly in In the Matter of the Search of a Residence in Oakland,
California, No. 4:19-MJ-70053-KAW, Dkt. No. 2 (N.D. Cal. Jan, 23, 2019)) and the letter from
the Federal Public Defender referred to in the Court’s order shall also be filed publicly in the same
matter.

The search warrant application and all attachments thereto shall remain under seal.

IT IS SO ORDERED.

Dated: August 26, 2019

« «¢&

VIRGINIA K. DEMARCH
United States Magistrate Judge

 
